Citation Nr: 0336189	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-15 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hip fracture as secondary to service-connected 
degenerative joint disease (DJD) of the right knee.  

2.  Entitlement to a rating in excess of 30 percent for DJD 
of the right knee.  


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

T. Hal Smith






INTRODUCTION

The veteran served on active duty from November 1942 to May 
1945 and from July 1950 to November 1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an November 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The RO denied entitlement to service connection for a right 
hip fracture as secondary to the service-connected DJD of the 
right knee, and an increased evaluation for DJD of the right 
knee.

The issue of entitlement to a rating in excess of 30 percent 
for DJD of the right knee is addressed in the remand portion 
of this decision.  


FINDING OF FACT

The probative and competent medical evidence of record 
establishes that the veteran does not have residuals of a 
right hip fracture causally related to service-connected DJD 
of the right knee.  


CONCLUSION OF LAW

Residuals of a right hip fracture are not proximately due to, 
the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.310(a) (2002); Allen v. Brown, 7 Vet. 
App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was treated for a traumatic rupture of the 
external lateral ligament of the right knee in 1945.  This 
injury occurred in a skating accident when he was on 
authorized pass.  

Service connection for the veteran's right knee disability 
was established upon rating action in May 1945.  A 30 percent 
evaluation was assigned.  

Postservice private and VA records are negative for a right 
hip fracture until January 1997.  At that time the veteran 
was treated at the University Medical Center of Southern 
Nevada.  He underwent an open reduction and internal fixation 
of the right intertrochanteric femur.  The reports note that 
the veteran had a long history of syncopal episodes.  He was 
admitted on January 22, 1997, secondary to a fall the 
previous evening.  

Additional VA records dated from 1997 through 2000 show 
treatment for disabilities other than the right hip.  

A VA orthopedic examination in June 2001 was essentially 
limited to the veteran's right knee.  The diagnoses were DJD 
of the right knee with bony spurs, narrowing the patellar 
joint space, status post arthroscopy, moderate to severe, and 
osteoporosis.  


Criteria

Secondary Service Connection 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  
Additionally, when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis

Preliminary Matter: Duty to Notify and Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claim on appeal.

More recently, in the August 2002 statement of the case, the 
RO advised the veteran of the VCAA, the evidence necessary to 
establish the benefits he wanted, what had been done on his 
claim, what information or evidence he needed to submit, and 
what VA would do to assist him.  He was advised of evidence 
he could submit himself or to sufficiently identify evidence 
and if private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  In particular, through issuance of the November 
2001 rating decision and the August 2002 statement of the 
case, he has been given notice of the requirements for 
secondary service connection.  The RO provided the veteran 
with the reasons his claim could not be granted based upon 
the evidence of record.

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he has in fact done so 
to include presenting oral testimony.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issue currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate his claim.  
As noted above, the RO has notified the veteran of the VCAA, 
with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, as the RO notified the veteran of VCAA 
in August 2002.  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Secondary Service Connection

A review of the record reflects that the veteran incurred a 
right hip fracture in 1997 following a fall.  It was noted 
that he had a long history of syncopal episodes.  
None of the contemporaneous records in 1997 from the time of 
the injury include a notation that the veteran's fall had any 
thing to do with his service-connected right knee disorder.  

Inasmuch as the evidence on file does not tend to show that 
the veteran's right hip fracture was the result of his right 
knee disability, the Board must conclude that no additional 
development, to include additional medical examination or 
medical opinion, is reasonable based upon the facts of this 
case.  See § 3 of the VCAA (codified as amended at 38 U.S.C. 
§ 5103A(d)); Hickson v. West, 12 Vet. App. 247, 253 (1999), 
Pond v. West, 12 Vet. App. 341, 346 (1999).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of 
secondary service connection for a right hip disorder, and 
the claim must be denied.  

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. 
December 17, 2001).


ORDER

Entitlement to service connection for residuals of a right 
hip fracture as secondary to service-connected DJD of the 
right knee is denied.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As to the issue of entitlement to a rating in excess of 30 
percent for DJD of the right knee, it is the Board's 
determination that additional development is necessary.  
Specifically, it is the Board's determination that the 
current evidence of record is insufficient to address the 
pivotal issue at hand.  

It is the opinion of the Board that a contemporaneous and 
thorough VA orthopedic examination would be of assistance in 
determining the current severity of service-connected DJD of 
the right knee.  The veteran has reported increased severity 
in his right knee condition since the most recent VA 
examination in June 2001.  

The examination report would be instructive with regard to 
the appropriate disposition of the issue submitted for 
appellate consideration.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (a)).  

Accordingly, this case is REMANDED for further development:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for right knee complaints 
subsequent to the most recent VA 
examination in June 2001.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the VBA AMC should 
obtain all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The VBA AMC should arrange for a VA 
special orthopedic examination by an 
orthopedic surgeon or other available 
appropriate medical specialist including 
on a fee basis if necessary, in order to 
determine the nature and extent of 
severity of DJD of the right knee.  All 
indicated testing should be conducted.  

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion.  
He/she should also comment on the 
functional limitations, if any, caused by 
the appellant's service-connected right 
knee DJD in  light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions:  

(a)  Does the service-connected right 
knee disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?  

(b)  Does the service-connected right 
knee disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
can not be quantified, the examiner so 
indicate.  



(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
right knee disability, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected right knee disability, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right knee 
disability.  
		
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
a rating in excess of 30 percent for DJD 
of the right knee.  In so doing, the VBA 
AMC should document its consideration of 
the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (2003).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim for increased 
evaluation, and may in fact result in its denial.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



